DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 12, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Linsky et al. (U.S. Patent Application Publication No. 2021/0143940 A1) discloses: A method, comprising: 
processing a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field by hypothesizing a corrected header field . . . , the received packet including an original packet or one or more retransmissions of the original packet; 
receiving the payload of the received packet . . . ; 
determining if the payload of the received packet is corrupted; and 
reconstructing an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to determining that the payload of the received packet is corrupted
(Paragraph 0036]: “Notably, the current version of the Bluetooth™ specification provides forward error correction (FEC) only for the header of the data unit and not for the actual payload where the audio or other data is stored. For the payload, the current version of the Bluetooth™ specification provides only for error detection through the use of a cyclic redundancy check (CRC). In this sense, the Bluetooth™ specification provides for “limited” error correction, as only errors in the header can be corrected while errors in the payload can only be detected. Thus, according to the Bluetooth™ specification, retransmission is the only means by which errors in the payload may be “corrected,” where this form of correction is far different than the dynamic correction of the same data unit enabled through FEC. That is, FEC actually corrects the errors in the same data unit, while the retransmission corrects the errors of the current data unit by replacing the current data unit with another version of the data unit, which may or may not include errors.”
Paragraph [0040]: “In accordance with the Bluetooth specification, WPAN module 18 divides media content 22 into discrete data units, which are referred to in the Bluetooth™ specification as eSCO packets. While described with respect to eSCO packets, the techniques may apply to any data communication or data unit and should not be limited to eSCO packets. WPAN device 14 and, more particularly, WPAN module 22 of WPAN device 14 therefore receives a first eSCO packet over eSCO link 24 and performs error correction/detection to determine whether the first eSCO packet includes an error. If the first eSCO packet includes an error, WPAN module 22 may first attempt to correct the error. Assuming, however, that the error cannot be corrected, WPAN module 22 requests, in accordance with the Bluetooth™ specification, a first retransmission of the first eSCO packet received over the wireless communication medium, e.g., eSCO link 24, in response to detecting the error in the first eSCO packet. WPAN module 18 responds to this first retransmission request with another or second eSCO packet that is a duplicate or copy of the first eSCO packet from the perspective of WPAN module 18.”
Paragraph [0041]: “WPAN module 22 then receives another, or second, eSCO packet in response to this first requested retransmission from WPAN module 18. WPAN module 22 determines whether the second eSCO packet received in response to the first retransmission request includes an error. Assuming this second communication contains an error that cannot be corrected, a WPAN module 22 of WPAN device 14, rather than replace the second eSCO packet in an output buffer with the special communication designating silence, invokes majority vote (MV) module 28 (“MV module 28”) when appropriate, where MV module 28 performs a bit-wise majority vote on corresponding bits of the first, second and third eSCO packets to generate at least a partially error-corrected eSCO packet. Next, a codec module determines if the error-corrected packet is acceptable. This determination may be based on a quality target that is dynamic. The quality target may be an audio quality, for example, and may be based on a past history of the link between the two devices used in a code error model. For example, if there are little errors in the link transmissions according to the past history, the codec error model may set the quality target for little or no errors in a packet. If, on the other hand, the past history shows more errors in the link transmissions, the codec error model may set the quality target for one or more errors per packet (i.e., more error tolerant) or the location of the error (i.e., apt-X packaging discussed below). The codec error model may also attempt to adjust the packet size, compression, etc. of future packet transmissions. However, when the packet parameters cannot be changed due to short time frames for low latency transmissions, the codec error model may adjust the quality target to increase the number of errors or the location of the errors that would still be determined to be acceptable for further processing and no retransmission or silence for that particular packet. MV module 28 represents a hardware or combination of hardware and software (e.g., a processor executing software stored to a computer-readable storage medium) module that implements various aspect of the bit-wise majority vote techniques described in this disclosure.”
The Examiner finds the current version of the Bluetooth™ specification providing for “limited” error correction, as only errors in the header that can be corrected while errors in the payload can only be detected as disclosed in Linsky teaches the claimed “processing a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field by hypothesizing a corrected header field”.
The Examiner further finds the current version of the Bluetooth™ specification providing for correction of errors in the payload by retransmitting the current data unit and replacing the current data unit with another version of the data unit as disclosed in Linsky teaches the claimed “the received packet including an original packet or one or more retransmissions of the original packet; receiving the payload of the received packet . . . ; determining if the payload of the received packet is corrupted; and reconstructing an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to determining that the payload of the received packet is corrupted.” Specifically, the Examiner finds the determination made by the codec module to determine if the error-corrected packet is acceptable by setting the quality target for little or no errors in a packet as disclosed in Linsky teaches the claimed “reconstructing an uncorrupted payload of the original packet”.).
However, the Examiner finds Linsky does not teach or suggest the claimed “method, comprising: processing a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field by hypothesizing a corrected header field so that a payload of the received packet is available for payload reconstruction, the received packet including an original packet or one or more retransmissions of the original packet; receiving the payload of the received packet based on the corrected header field as hypothesized; determining if the payload of the received packet is corrupted; and reconstructing an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to determining that the payload of the received packet is corrupted.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 10, Linsky et al. (U.S. Patent Application Publication No. 2021/0143940 A1) discloses: A receiver (Mobile device 700 that includes wireless antenna 742 as illustrated in Figure 7.), comprising: 
a wireless interface (wireless controller 740 (which may include a modem) coupled to wireless antenna 742 and to processor 701.) configured to receive one or more packets; 
a processing device (processor 701) configured to (Paragraph [0064]: “FIG. 7 illustrates an exemplary mobile device in accordance with some examples of the disclosure.”): 
process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field . . . , the received packet including an original packet or one or more retransmissions of the original packet; 
receive the payload of the received packet  . . . ; 
determine if the payload of the received packet is corrupted; and 
reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted
(Paragraph [0036]: “Notably, the current version of the Bluetooth™ specification provides forward error correction (FEC) only for the header of the data unit and not for the actual payload where the audio or other data is stored. For the payload, the current version of the Bluetooth™ specification provides only for error detection through the use of a cyclic redundancy check (CRC). In this sense, the Bluetooth™ specification provides for “limited” error correction, as only errors in the header can be corrected while errors in the payload can only be detected. Thus, according to the Bluetooth™ specification, retransmission is the only means by which errors in the payload may be “corrected,” where this form of correction is far different than the dynamic correction of the same data unit enabled through FEC. That is, FEC actually corrects the errors in the same data unit, while the retransmission corrects the errors of the current data unit by replacing the current data unit with another version of the data unit, which may or may not include errors.”
Paragraph [0040]: “In accordance with the Bluetooth specification, WPAN module 18 divides media content 22 into discrete data units, which are referred to in the Bluetooth™ specification as eSCO packets. While described with respect to eSCO packets, the techniques may apply to any data communication or data unit and should not be limited to eSCO packets. WPAN device 14 and, more particularly, WPAN module 22 of WPAN device 14 therefore receives a first eSCO packet over eSCO link 24 and performs error correction/detection to determine whether the first eSCO packet includes an error. If the first eSCO packet includes an error, WPAN module 22 may first attempt to correct the error. Assuming, however, that the error cannot be corrected, WPAN module 22 requests, in accordance with the Bluetooth™ specification, a first retransmission of the first eSCO packet received over the wireless communication medium, e.g., eSCO link 24, in response to detecting the error in the first eSCO packet. WPAN module 18 responds to this first retransmission request with another or second eSCO packet that is a duplicate or copy of the first eSCO packet from the perspective of WPAN module 18.”
Paragraph [0041]: “WPAN module 22 then receives another, or second, eSCO packet in response to this first requested retransmission from WPAN module 18. WPAN module 22 determines whether the second eSCO packet received in response to the first retransmission request includes an error. Assuming this second communication contains an error that cannot be corrected, a WPAN module 22 of WPAN device 14, rather than replace the second eSCO packet in an output buffer with the special communication designating silence, invokes majority vote (MV) module 28 (“MV module 28”) when appropriate, where MV module 28 performs a bit-wise majority vote on corresponding bits of the first, second and third eSCO packets to generate at least a partially error-corrected eSCO packet. Next, a codec module determines if the error-corrected packet is acceptable. This determination may be based on a quality target that is dynamic. The quality target may be an audio quality, for example, and may be based on a past history of the link between the two devices used in a code error model. For example, if there are little errors in the link transmissions according to the past history, the codec error model may set the quality target for little or no errors in a packet. If, on the other hand, the past history shows more errors in the link transmissions, the codec error model may set the quality target for one or more errors per packet (i.e., more error tolerant) or the location of the error (i.e., apt-X packaging discussed below). The codec error model may also attempt to adjust the packet size, compression, etc. of future packet transmissions. However, when the packet parameters cannot be changed due to short time frames for low latency transmissions, the codec error model may adjust the quality target to increase the number of errors or the location of the errors that would still be determined to be acceptable for further processing and no retransmission or silence for that particular packet. MV module 28 represents a hardware or combination of hardware and software (e.g., a processor executing software stored to a computer-readable storage medium) module that implements various aspect of the bit-wise majority vote techniques described in this disclosure.”
The Examiner finds the current version of the Bluetooth™ specification providing for “limited” error correction, as only errors in the header can be corrected while errors in the payload can only be detected as disclosed in Linsky teaches the claimed “process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field”.
The Examiner further finds the current version of the Bluetooth™ specification providing for correction of errors in the payload by retransmitting the current data unit and replacing the current data unit with another version of the data unit as disclosed in Linsky teaches the claimed “the received packet including an original packet or one or more retransmissions of the original packet; receive the payload of the received packet . . . ; determine if the payload of the received packet is corrupted; and reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted.” Specifically, the Examiner finds the determination made by the codec module to determine if the error-corrected packet is acceptable by setting the quality target for little or no errors in a packet as disclosed in Linsky teaches the claimed “reconstruct an uncorrupted payload of the original packet”.).
However, the Examiner finds Linsky does not teach or suggest the claimed “receiver, comprising: a wireless interface configured to receive one or more packets; a processing device configured to: process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field by hypothesizing a corrected header field so that a payload of the received packet is available for payload reconstruction, the received packet including an original packet or one or more retransmissions of the original packet; receive the payload of the received packet based on the corrected header field as hypothesized; determine if the payload of the received packet is corrupted; and reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 19, Linsky et al. (U.S. Patent Application Publication No. 2021/0143940 A1) discloses: A communication device (Mobile device 700 that includes wireless antenna 742 as illustrated in Figure 7.), comprising: 
one or more antennas (wireless antenna 742.); 
a processing device (processor 701) connected to the one or more antennas (wireless controller 740 (which may include a modem) coupled to wireless antenna 742 and to processor 701), the processing device configured to (Paragraph [0064]: “FIG. 7 illustrates an exemplary mobile device in accordance with some examples of the disclosure.”): 
process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field . . . , the received packet including an original packet or one or more retransmissions of the original packet; 
receive a payload of the received packet . . . ; 
determine if the payload of the received packet is corrupted; and 
reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted
(Paragraph [0036]: “Notably, the current version of the Bluetooth™ specification provides forward error correction (FEC) only for the header of the data unit and not for the actual payload where the audio or other data is stored. For the payload, the current version of the Bluetooth™ specification provides only for error detection through the use of a cyclic redundancy check (CRC). In this sense, the Bluetooth™ specification provides for “limited” error correction, as only errors in the header can be corrected while errors in the payload can only be detected. Thus, according to the Bluetooth™ specification, retransmission is the only means by which errors in the payload may be “corrected,” where this form of correction is far different than the dynamic correction of the same data unit enabled through FEC. That is, FEC actually corrects the errors in the same data unit, while the retransmission corrects the errors of the current data unit by replacing the current data unit with another version of the data unit, which may or may not include errors.”
Paragraph [0040]: “In accordance with the Bluetooth specification, WPAN module 18 divides media content 22 into discrete data units, which are referred to in the Bluetooth™ specification as eSCO packets. While described with respect to eSCO packets, the techniques may apply to any data communication or data unit and should not be limited to eSCO packets. WPAN device 14 and, more particularly, WPAN module 22 of WPAN device 14 therefore receives a first eSCO packet over eSCO link 24 and performs error correction/detection to determine whether the first eSCO packet includes an error. If the first eSCO packet includes an error, WPAN module 22 may first attempt to correct the error. Assuming, however, that the error cannot be corrected, WPAN module 22 requests, in accordance with the Bluetooth™ specification, a first retransmission of the first eSCO packet received over the wireless communication medium, e.g., eSCO link 24, in response to detecting the error in the first eSCO packet. WPAN module 18 responds to this first retransmission request with another or second eSCO packet that is a duplicate or copy of the first eSCO packet from the perspective of WPAN module 18.”
Paragraph [0041]: “WPAN module 22 then receives another, or second, eSCO packet in response to this first requested retransmission from WPAN module 18. WPAN module 22 determines whether the second eSCO packet received in response to the first retransmission request includes an error. Assuming this second communication contains an error that cannot be corrected, a WPAN module 22 of WPAN device 14, rather than replace the second eSCO packet in an output buffer with the special communication designating silence, invokes majority vote (MV) module 28 (“MV module 28”) when appropriate, where MV module 28 performs a bit-wise majority vote on corresponding bits of the first, second and third eSCO packets to generate at least a partially error-corrected eSCO packet. Next, a codec module determines if the error-corrected packet is acceptable. This determination may be based on a quality target that is dynamic. The quality target may be an audio quality, for example, and may be based on a past history of the link between the two devices used in a code error model. For example, if there are little errors in the link transmissions according to the past history, the codec error model may set the quality target for little or no errors in a packet. If, on the other hand, the past history shows more errors in the link transmissions, the codec error model may set the quality target for one or more errors per packet (i.e., more error tolerant) or the location of the error (i.e., apt-X packaging discussed below). The codec error model may also attempt to adjust the packet size, compression, etc. of future packet transmissions. However, when the packet parameters cannot be changed due to short time frames for low latency transmissions, the codec error model may adjust the quality target to increase the number of errors or the location of the errors that would still be determined to be acceptable for further processing and no retransmission or silence for that particular packet. MV module 28 represents a hardware or combination of hardware and software (e.g., a processor executing software stored to a computer-readable storage medium) module that implements various aspect of the bit-wise majority vote techniques described in this disclosure.”
The Examiner finds the current version of the Bluetooth™ specification providing for “limited” error correction, as only errors in the header can be corrected while errors in the payload can only be detected as disclosed in Linsky teaches the claimed “process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field”.
The Examiner further finds the current version of the Bluetooth™ specification providing for correction of errors in the payload by retransmitting the current data unit and replacing the current data unit with another version of the data unit as disclosed in Linsky teaches the claimed “the received packet including an original packet or one or more retransmissions of the original packet; receive a payload of the received packet . . . ; determine if the payload of the received packet is corrupted; and reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted.” Specifically, the Examiner finds the determination made by the codec module to determine if the error-corrected packet is acceptable by setting the quality target for little or no errors in a packet as disclosed in Linsky teaches the claimed “reconstruct an uncorrupted payload of the original packet”.).
However, the Examiner finds Linsky does not teach or suggest the claimed “communication device, comprising: one or more antennas; and a processing device connected to the one or more antennas, the processing device configured to: process a corrupted header field of a received packet to correct a hypothesized bit error in the corrupted header field by hypothesizing a corrected header field so that a payload of the received packet is available for payload reconstruction, the received packet including an original packet or one or more retransmissions of the original packet; receive a payload of the received packet based on the corrected header field as hypothesized; determine if the payload of the received packet is corrupted; and reconstruct an uncorrupted payload of the original packet based on a combination of the payload of the original packet and the payload of the one or more retransmissions in response to the payload of the received packet being corrupted.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 19 as allowable over the prior art.  

	Claims 2-9, 11-18 and 20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112